Citation Nr: 0740176	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  00-12 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder, 
secondary to service-connected residuals of a shell fragment 
wound of the right thigh.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from April 1963 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that denied service connection for stenosis of the 
lumbar spine.  

The case was previously before the Board and in July 2003 the 
case was remanded for initial consideration of additional 
evidence by the RO.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (2003).  In February 2006, 
the Board remanded the case for additional development.

The case is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran has written in several statements that he 
reported for x-rays of his back and knee in December 2006 at 
Sayre VA Outpatient Clinic in connection with his claim.  His 
most recent letter notes that evidence listed in the October 
2007 supplemental statement of the case did not include those 
x-rays.  The Board has reviewed the file and did not find the 
report of a December 2006 radiological examination of his 
back.  As there are outstanding VA medical records, a remand 
is necessary to secure them.  38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Secure the report of x-rays taken in 
December 2006 at Sayre VA Outpatient 
Clinic in Pennsylvania of the veteran's 
back and outpatient treatment reports 
pertinent to the veteran's back from 
January 2006 to date.  

2.  Then, readjudicate the claim.  If 
action remains adverse to the appellant, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

